DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 20160222341) in view of Caschera “Coping With Complexity: Machine Learning Optimization of Cell-Free Protein Synthesis”.
	With respect to claims 1, 2 and 7, Rao discloses a portable, cell-free bioprocessing system for on-site synthesis and delivery of an expressed target protein and verification of purity and consistency.  The system includes a protein expression module (Figure 3:200) comprising at least one dialysis cassette or a reactor including cell lysate, reaction mixture and DNA or RNA for a target protein.  This is described in at least paragraph [0043].  Paragraphs [0048], [0055] and [0067] teach that the system additionally includes a purification module (Figure 3:300) that comprises a metal ion affinity chromatography column and an ion-exchange column (Figure 3:310).  It would have been obvious to use known purification means (e.g. metal ion affinity chromatography column and an ion-exchange column) when operating the Rao system.  Paragraphs [0062]-[0065] state that UV sensors are provided downstream from each purification process.  Rao, however, does not expressly state that an artificial intelligence machine learning module is used to provide an output comparison to previously prepared proteins in the system. 
	Caschera discloses a portable and compact cell-free bioprocessing system for the production of on-demand synthesized protein for point-of-care delivery.  Caschera teaches on at least pages 2218-2220 that an artificial intelligence machine learning module is used to provide data on the purity, potency and quality of the product protein by providing an output comparison to previously prepared proteins (“we demonstrate that an intelligent evolutionary search procedure, Evo-DoE, using a combination of statistical modeling and intelligent stochastic exploration, can made significant improvements in target protein yield”).  The AI learning module collects and stores in-line real-time testing data and compares it to previous inputs to provide an assessment of synthesized protein relative to previously produced in-line proteins and off-line testing.
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Rao system with an artificial intelligence machine learning module. Caschera teaches that cell-free protein synthesis naturally requires a machine learning control system capable of continuously evaluating and comparing data on synthesized proteins to improve purity, potency and quality (“Although in vitro protein synthesis systems are remarkably simpler than whole-cell expression systems, they rely on a complex network of interacting factors that define a high-dimension compositional space.  Sequential adjustment of single factors cannot be effective to optimize the synthesis process since the presence of strongly nonlinear interactions among factors require simultaneous adjustment of parameters”).  It would have been obvious to apply the machine learning system of Caschera to the bioprocessing system of Rao to produce higher quality protein products over time.
	
	With respect to claim 3, Rao and Caschera disclose the combination as described above.  Paragraphs [0083] and [0101] state that the cell lysate is from CHO cells or E. coli cells.

	With respect to claim 4, Rao and Caschera disclose the combination as described above.  Rao teaches in at least paragraphs [0054] and [0062] that the cell lysate is combined with a buffer.

	With respect to claim 5, Rao and Caschera disclose the combination as described above.  Rao teaches in at least paragraph [0082] that the reaction mixture includes amino acids, nucleotides, co-factors, enzymes, ribosomes, tRNA, polymerases and transcriptional factors.

	With respect to claim 6, Rao and Caschera disclose the combination as described above.  Rao teaches in at least paragraph [0085] that the reaction mixture includes salts, polymeric compounds, cyclic AMP, inhibitors for protein or nucleic acid degrading enzymes, inhibitors or regulators of protein synthesis, oxidation/reduction adjusters, non-denaturing surfactants, and buffer components.

	With respect to claims 8-10, Rao and Caschera disclose the combination as described above.  Rao teaches in at least paragraph [0062] that multiple sensors, including UV sensors, are used to monitor the purification process. At least paragraph [0060] states that various pumps are used to control the flow and pressure of solution throughout the system.  It would have been obvious to provide programmable syringe pumps and pressure sensors to precisely control fluid flow between the protein expression module and the two-step purification module.

	With respect to claim 13, Rao and Caschera disclose the combination as described above.  Rao teaches in at least paragraph [0042] that purification processes include tests based on absorbance and fluorescence measurements 

	With respect to claim 20, Rao and Caschera disclose the combination as described above.  As discussed above, the purpose of the Rao system is to improve product purity, and therefore it would have been obvious to use the AI module of Caschera to estimate purity and concentration of synthesized protein, detect production deviations, and reject a batch of synthesized protein.
	Claims 11, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 20160222341) in view of Caschera “Coping With Complexity: Machine Learning Optimization of Cell-Free Protein Synthesis” as applied to claim 1, and further in view of Spetzler (US 20140148350) and Krishnan (US 20180322941).
	Rao and Caschera disclose the combination as set forth in claim 1, however do not appear to teach that the machine learning system uses a blind source separation (BSS) algorithm that uses independent-component analysis (ICA), or that the numerical or analysis data is captured by a smart phone app and transferred through a smartphone to a server for analysis.
	Spetzler discloses a system for characterizing and identifying biomarkers.  Spetzler teaches in at least paragraph [1242] that biochemical analysis systems typically use analysis methods that implement statistical, mathematical and computational algorithms that utilize linear and non-linear independent component analysis (ICA) and blind source separation.
	Krishnan discloses a system for analyte information processing.  Paragraph [0011] states that the control system implements a machine learning module to conduct analyte analysis.  Krishnan states that numerical and/or analysis data is captured by a smart phone app and transferred through a smartphone to a server for analysis.
	Before the effective filing date of the claimed invention, it would have been obvious to provide the system of Rao with a machine learning module that uses known algorithms (e.g. BSS algorithms that use ICA) and is connected to a cloud-based or physical server.  As evidenced by Spetzler and Krishnan, it is well within the ability of one of ordinary skill to operate a machine learning system using various analysis methods and strategies, as well as to provide connectivity via a wireless network to a server.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 20160222341) in view of Caschera “Coping With Complexity: Machine Learning Optimization of Cell-Free Protein Synthesis” as applied to claim 1, and further in view of Wang (US 20180038850).
	Rao and Caschera disclose the combination as set forth in claim 1, however do not appear to teach that a microfluidic mixer is used to mix expressed protein with buffer.
	Wang discloses a microfluidic mixer (Figure 1A:“Mixer”) configured to mix a product analyte following purification using at least one separation column.  Mixing is accomplished using staggered herringbone grooves formed in a microfluidic flow channel, and this provides for continuous in-line mixing.  This is described in at least paragraph [0011].
	Before the effective filing date of the claimed invention, it would have been obvious to include a mixer in-line with the protein expression module and the protein purification module of Rao.  Wang teaches that microfluidic mixing may be accomplished using simple structures, such as herringbone grooves, formed within a channel structure.  Those of ordinary skill would have recognized the benefit of generating a uniform mixture within the product stream following purification.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.

Response to Arguments
Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive.
Applicant primarily argues that although Caschera teaches using AI to increase protein product yield, Caschera does not teach an AI module that improves protein purity.  However, the Rao reference, which is the primary reference, already discusses using a protein purification module to enhance protein product quality. Accordingly, it would have been obvious to use the AI module of Caschera to compare testing data to previous inputs to provide a quality assessment, given that this is exactly what Rao is interested in.  In other words, Caschera is cited for providing evidence that it is well within the ability of one of ordinary skill to apply an AI learning control strategy to another prior art system, which, in this case, is the protein purification method of Rao.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799